515 U.S. 1307116 S.Ct. 4132 L.Ed.2d 890
STEVE RODRIGUEZv.TEXAS
No. 95-5650
[August 31, 1995]

On application for stay of execution of sentence of death.
Justice Scalia, Circuit Justice.


1
I have before me an application for a stay of execution pending  disposition of a petition for writ of certiorari to the Court of  Criminal Appeals of Texas.  Petitioner seeks direct review of that  court's judgment, entered May 17, 1995, affirming his conviction and  death sentence.  The petition was timely filed on August 15, 1995, and  petitioner's application states that he is scheduled to be executed on  November 8, 1995.


2
I have said that "I will . . . in every capital case on direct  review, grant a stay of execution pending disposition by this Court of  the petition for certiorari."  Cole v. Texas, 499 U. S. 1301 (1991).  I  have also made clear, however, that the purpose of such a stay is to  prevent the execution date from "interfer[ing] with the orderly  processing of a petition on direct review by this Court."  Ibid.  In the  present case, and at the present time, there is no reason to believe  such interference will occur.  A petition for certiorari filed in this  Court on August 15 will ordinarily be disposed of well before November 8.


3
Staying the hand of state justice is no small matter, and should  not be considered when no need exists.  Accordingly, the application for  stay is denied, without prejudice to its renewal at a later date.